Citation Nr: 1615111	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for ulcers and gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for neck pain and stiffness.  

6.  Entitlement to service connection for tuberculosis.  

7.  Entitlement to service connection for bilateral leg swelling.  

8.  Entitlement to service connection for bilateral hand swelling.  

9.  Entitlement to service connection for a left ankle condition.  

10.  Entitlement to service connection for right ear hearing loss.  

11.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) from October 2007, February 2008, and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Given the evidence of record, the Board has recharacterized the relevant issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Although the issues on appeal originally included entitlement to service connection for bilateral pes planus, bilateral swelling of the feet, bilateral hearing loss, and tinnitus, the Board notes that a September 2014 RO decision granted service connection for bilateral pes planus (also claimed as bilateral feet swelling), left ear hearing loss, and tinnitus.  As this is considered a full grant of benefits sought on appeal as to these issues, they have not been included on the title page and are no longer before the Board in appellate status.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety; and entitlement to a total disability rating due to individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a March 2016 statement wherein he requested to withdraw his claims of entitlement to service connection for hypertension, headaches, ulcers and GERD, neck pain and stiffness, tuberculosis, bilateral leg swelling, bilateral hand swelling, a left ankle condition, and right ear hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for withdrawal of a claim of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

3.  The criteria for withdrawal of a claim of entitlement to service connection for ulcers and GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

4.  The criteria for withdrawal of a claim of entitlement to service connection for neck pain and stiffness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

5.  The criteria for withdrawal of a claim of entitlement to service connection for tuberculosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

6.  The criteria for withdrawal of a claim of entitlement to service connection for bilateral leg swelling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

7.  The criteria for withdrawal of a claim of entitlement to service connection for bilateral hand swelling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

8.  The criteria for withdrawal of a claim of entitlement to service connection for a left ankle condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

9.  The criteria for withdrawal of a claim of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the Veteran submitted a March 2016 statement wherein he requested to withdraw his claims of entitlement to service connection for hypertension, headaches, ulcers and GERD, neck pain and stiffness, tuberculosis, bilateral leg swelling, bilateral hand swelling, a left ankle condition, and right ear hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction over them, and they are dismissed.  


ORDER

The claim of entitlement to service connection for hypertension is dismissed.  

The claim of entitlement to service connection for headaches is dismissed.  

The claim of entitlement to service connection for ulcers and GERD is dismissed.  

The claim of entitlement to service connection for neck pain and stiffness is dismissed.  

The claim of entitlement to service connection for tuberculosis is dismissed.  

The claim of entitlement to service connection for bilateral leg swelling is dismissed.  

The claim of entitlement to service connection for bilateral hand swelling is dismissed.  

The claim of entitlement to service connection for a left ankle disability is dismissed.  

The claim of entitlement to service connection for right ear hearing loss is dismissed.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is required for further development regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  Additionally, the Veteran's claim of entitlement to a TDIU rating is inextricably intertwined with his psychiatric claim; therefore, his TDIU claim must also be remanded.  


I.  Acquired Psychiatric Disorder

The Veteran has consistently reported two separate in-service stressor events.  In April 2006, the Veteran reported that his friend ran his motorcycle into a truck and died in mid-1975 at Fort Sill.  

In August 2006, the Veteran reported that two soldiers close to him had died.  One, called "Sarge," was killed in a motorcycle accident, and the other was a soldier named H.M. who was killed by a woman off post.  

In April 2007, the Veteran stated that H.M. was shot to death off post by a woman he had been dating, after the Veteran dropped him off.  When the Veteran returned later to find his friend shot, he panicked and thought that if he had not taken his friend there, he would still be alive.  

Also in April 2007, the Veteran reported that sometime between May and July 1976 at Fort Sill, his friend "Sarge" ran head on into an Army vehicle parked on the side of the road while returning to base and the Veteran discovered the accident.  

At an August 2007 VA psychiatric examination, the Veteran reported that in late 1974 at Fort Sill, his friend and mentor, Sergeant D., was involved in a motor accident.  He reported a second incident which involved H.M. being killed by his girlfriend.  

In March 2008, the Veteran submitted a newspaper article from May 1975 reporting that a Fort Sill man, identified as H.M. - a member of Battery C. 3rd Battalion, 18th Field Artillery, was shot in the groin and was in stable condition.  The article indicated that a 30-year-old black female was detained by authorities but released after H.M. refused to press charges.  

In March 2009, he reported that a friend was shot and killed after an argument with his girlfriend.  That same month, he reported traumatic experiences of seeing a friend after a motorcycle accident and another friend who had been shot by his girlfriend.  

In November 2010, the Veteran stated that his depression began when his closest friend, Sergeant D., was killed as a result of running into a truck at Fort Sill in late 1975.  It was not long thereafter that another close friend was shot in the groin; he did not die, but was transferred to another base.  

In February 2011, the Veteran reported he was unsure about the exact date of his friend's motorcycle accident, but that it was either in late 1975 or early 1976, when they served together in the 1st Battalion, 17th Field Artillery unit and later the 2nd Battalion, 36th Field Artillery unit.  

In January 2008, the RO issued a formal finding that there was insufficient information to attempt to corroborate the Veteran's reported stressors with the U.S. Army and Joint Services Records Research Center (JSRRC) or National Archives and Records Administration (NARA).  

The Board acknowledges that the exact details of the Veteran's reported stressors have varied.  However, he has been consistent in the reporting of the same two general events.  Additionally, the January 2008 formal finding was issued prior to the receipt of the newspaper article which recorded that a soldier, H.M., from Fort Sill, had been shot.  Moreover, the Veteran has reported specific periods of time, locations, and even specific unit assignments which would assist in research to corroborate his stressors.  

Therefore, the Board finds that the supplied information is sufficient to submit to the Joint Services Records Research Center (JSRRC), National
Archives and Records Administration (NARA), and/or any other appropriate records repository, in order to attempt to verify the Veteran's reported stressors.  Such development should be conducted on remand, as well as any additional development warranted as a result, to include the possibility of a VA psychiatric examination.  


II.  TDIU

Finally, the Veteran's claim of entitlement to a TDIU rating is inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disorder.  See Harris v Derwinski, 1 Vet App 180, 183 (1991).  Specifically, the August 2007 VA examiner found that the Veteran's unemployment was secondary to the effects of his mental disorder and that he was unable to sustain any gainful employment.  Therefore, adjudication of the Veteran's TDIU claim must be deferred pending the additional development directed herein.  

Accordingly, the case is REMANDED for the following action:

1.   Attempt to corroborate the Veteran's claimed stressors through the JSRRC, NARA, and/or any other appropriate records repository.  Any records repository should be provided with all pertinent information, including copies of personnel records, units of assignment, and stressor statements, and directed to search the relevant periods identified by the Veteran.  Any other relevant sources of evidence should also be explored, including the Veteran's unit records.  The results of such requests, whether successful or unsuccessful, should be documented in the claims file, and the Veteran must be informed of any negative results.  

2.  Conduct any additional development warranted as a result of the research undertaken above, to include the possibility of a VA psychiatric examination to obtain an opinion as to the nature, extent, and etiology of any diagnosed acquired psychiatric disorder.  

3.  After the above development, readjudicate the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder prior to readjudicating his claim of entitlement to a TDIU rating.  If any benefit sought remains denied, furnish the Veteran and his attorney with a Supplemental Statement of the Case (SSOC) and allow a reasonable opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


